CHITTENDEN, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Ellen Ralls brought an action against the Halle Bros. Co. in the Common Pleas Court to recover damages for injuries sustained in a fall which she charged was due to the negligence of the Halle Bros. Co. in permitting snow, slush and ice to accumulate on the mat in the vestibule of the entrance of their store. The trial resulted in a verdict in favor of Ellen Ralls in the sum of $7,500, and a reversal is sought in this court. .
Two questions of fact were in dispute:
1. Whether there was at the time of the accident a defective condition of the entrance due to an accumulation of snow and ice.
2. If so, whether the defendant had knowledge of such coidition.
The trial court permitted a sister of Ellen Ralls to testify as to the condition of the vestibule as she observed it on several days' between January 1, 1922, and January 14, 1922, the day of the accident, and one of the questions in the Court of Appeals was as to the competency of this testimony. The Court of Appeals held:
Evidence of the witness that snow, slush and ice was found in the vestibule several days previous to the accident was not competent and should have been excluded, and the admission of such evidence constituted prejudicial error.
The judgment will be reversed and the cause remanded for a new trial.